COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00355-CV 
 
 



Southwest Securities, FSB, and John Donnally


 


APPELLANTS




 
V.
 




Center Street Station Downtown, LLC, and Burk
  Collins


 


APPELLEES 



 
 
------------
 
FROM THE 17th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered appellants’ “Appellants’, Southwest
Securities, FSB And John Donnally, Unopposed Motion To Dismiss Interlocutory
Appeal.”  It is the court’s opinion that the motion should be granted;
therefore, we dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1),
43.2(f).
          Costs
of the appeal shall be paid by appellants,
for which let execution issue.  See Tex. R. App. P. 42.1(d).
 
                                                                             PER
CURIAM
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ. 

 
DELIVERED:
 January 10, 2013




[1]See Tex. R. App. P. 47.4.